Murphy, P. J. (dissenting in part).
I do not challenge the wisdom of this legislation nor the need for it. (Queenside Hills Co. v Saxl, 328 US 80, 82.) Likewise, I agree with the majority that, with one exception (smoke venting), the outlays mandated by Local Law No. 5 are not disproportionate to the owners’ capital investment or the benefits to be obtained (Oriental Blvd. Co. v Heller, 27 NY2d 212, 221). However, for the specific reasons stated below, I find that the smoke venting and the stairway pressurization provisions are unconstitutional, and thus, unenforceable. I also agree with the trial court that Local Law No. 5 does not require owners to sprinklerize their buildings.
Section 7 of Local Law No. 5 provides for the installation of smoke shafts in existing buildings as an alternative method of smoke control. The experts for both sides agreed, as the majority now notes, that the installation of these shafts is economically unfeasible in existing buildings and its use, if any, must be relegated to new buildings. Since it is impossible for the building owners to comply with this provision as now drafted, it must be declared invalid. (Oriental Blvd. Co. v Heller, supra, p 220.)
Stairway pressurization is another method of smoke control provided by section 7 of Local Law No. 5. To the extent here relevant, section 7 reads as follows: "Such pressurization shall be provided by means of a system or systems as provided in reference standard RS 5-18 except that the [Building] commissioner shall, after consultation with the fire commissioner and *67other appropriate city agencies, but not later than eighteen months from the effective date of this local law [i.e., no later than Aug. 7, 1974], submit to the city council an amendment of reference standard RS 5-18. Such amendment shall reflect the latest technological data and conclusions obtainable from tests of pressurization systems.” Local Law No. 26 (1975) extended the Building Commissioner’s time to submit the subject amendment to RS 5-18 until February 7, 1976; the compliance date for building owners was thereby extended to August 7, 1977. While there is some indication that a proposed amendment was submitted to the City Council in January of 1976, there is no indication that the City Council ever acted upon it.
From the date Local Law No. 5 was passed, owners doubted the validity and efficacy of the performance standards embodied in the original RS 5-18. They were fearful that the installation of stairway pressurization might result in the highly dangerous conditions of overpressurization or underpressurization. The owners’ hesitancy to proceed with the pressurization technique became even more justified when the Building and Fire Commissioners sought an extension of time to submit such amendment. From the evidence adduced at trial, it is fair to conclude that the commissioners had difficulties in formulating new performance standards. Under these circumstances, the pressurization alternative is unreasonable and unenforceable since it requires owners to expend substantial sums of money without legislative assurance that the planned renovation will be structurally sound and effective in a fire emergency. (See City of Buffalo v New York Cent R. R. Co., 125 Misc 801, 804, affd 218 App Div 810, affd 271 NY 658.)
Section 7 of Local Law No. 5 also provides: "Existing buildings that are sprinklered throughout shall be exempt from the smoke shaft and stair pressurization requirements.” (Emphasis supplied.) Where the language of a statute is plain and unambiguous and conveys a clear and definite meaning, there is no occasion for resorting to the rules of statutory interpretation, and a court is required, under ordinary rules of construction, to give effect to its plain meaning. The court must take clear, simple, and unambiguous words of the Legislature as it finds them. (56 NY Jur, Statutes, § 114.) In Baum v Long Is. R. R. Co. (58 Misc 34, 43), the word "exempt” was defined as follows: "Webster defines 'exempt’ to mean: To free; to clear; to be not liable; to be not subject to; to be free; to be *68released from some liability which others are subject to: to grant immunity to; to free from obligation; to release.”
In the context of this legislation, the word "exempt” would appear to have a very ordinary connotation, i.e., free from obligation. (Baum v Long Is. R. R. Co., supra.) It is clear that the City Council intended that if owners voluntarily chose to sprinklerize their buildings, it would be unnecessary for them to comply with the smoke shaft and stairway pressurization provisions. Had the City Council wished to require building owners to sprinklerize their buildings, the word "exempt” would not have been used and section 7 would have been drafted with sprinklerization listed as a third, distinct smoke control alternative. The majority, in effect, redraft Local Law No. 5 by giving the word "exempt” an antithetical meaning.
For the reasons stated in the majority opinion, I would agree that the Fire Commissioner was authorized to create the positions of fire warden and deputy fire warden in the fire drill and evacuation rules. Likewise, I would join with the majority in finding that class action status was erroneously given in the McCallin suit. In passing, I must also stress that the evidence indicated that the compartmentation provision under section 6 was economically feasible and that no valid reason was otherwise presented to void its enforcement.
At trial, conflicting proof was presented as to whether the owners were given sufficient time to buy and install the communication-alarm system (Local Law No. 5, §§ 25, 30). The owners claimed, inter alia, that the Board of Standards and Appeals was slow in approving designs and that the few manufacturing companies in the field were untested and not ready for production capacity. While there may be some truth to the owners’ allegations in this regard, it would seem that the owners, with a few isolated exceptions, did not proceed with diligence in attempting to comply with this provision during the statutory grace period. In the absence of any orders for the communication-alarm system, this industry never evolved. The evidence indicated that this system, as contrasted with the stairway pressurization alternative, presented a recognizable and attainable goal had the owners pursued it with perseverance.
As the majority aptly observes, Local Law No. 5 is not a perfect statute. While it has the most praiseworthy aim of providing increased fire protection for New York City office workers, many of its provisions were hastily conceived, care*69lessly formulated without proper testing, and inartistically drafted. Because legislation in the fire safety area is of primary importance, there is a natural tendency to minimize, downplay and overlook patent errors in Local Law No. 5, significant as those errors might be. Nonetheless, the citizenry of New York City will best be protected in the long run by redrafted provisions that intelligently channel the vast capital outlays involved into scientifically sound and effective programs.
Accordingly, I would modify the judgments appealed from by vacating so much thereof as (1) declared the compartmentation and communication-alarm provisions to be unenforceable, (2) declared the portion of the fire drill and evacuation rules relating to the appointment of fire wardens and deputy fire wardens to be void, and (3) granted class action status in the McCallin suit, and by (1) declaring the compartmentation and communication-alarm provisions to be enforceable, (2) declaring the rules relating to the appointment of fire wardens and deputy fire wardens to be valid, and (3) denying class action status in the McCallin suit. As modified, I would otherwise affirm the judgments.
Silverman and Fein, JJ., concur with Sullivan, J.; Murphy, P. J., and Lupiano, J., dissent, in part, in an opinion by Murphy, P. J.
Judgments, Supreme Court, New York County, each entered June 29, 1977, modified, on the law, to the extent of denying class action status in the McCallin suit, declaring all sections of Local Law No. 5 and the fire department’s fire drill and evacuation rules valid and enforceable on their face, and vacating the permanent injunctions, and, except as thus modified, affirmed, without costs and without disbursements.